 160DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Cavern Supply Company,Inc.andRetail ClerksInternationalAssociation,Local 462, AFL-CIO.Case 28-CA-1936December14, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn July 13, 1970, Trial Examiner Leo F. Lightnerissued his Decision in the above-entitled case, findingthat the Respondent had engaged in and wasengaging in certainunfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof; the GeneralCounsel filed cross-exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered the TrialExaminer'sDecision,the exceptions,the briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,2 and recommendations of theTrial Examiner as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, The Cavern Supply Company, Inc.,Carlsbad, New Mexico, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified.Substitute for paragraph 2(a) of the Trial Examin-er's RecommendedOrder the following:"Make SusanBergauerwhole for any loss of pay shemay have suffered by the payment to her of the sumshe would have earned, had she continued working inthe warehouse from the date of her discharge, August13, 1969, to and including August 20, 1969, less anynet earningsduring that period."IThe Respondent excepts totheTrialExaminer'sconduct of thehearing, alleging restrictions on its right to examine and cross-examinewitnesses,bias,prejudice,and predetermination of the issues, improperrefusal on the second and finalday ofthe hearing to grant a recess to thefollowing day,and denial of due process The Respondent requests that, ifthe Board does not dismiss the complaint in its entirety,itorder thehearing reopened to allow it to finish presenting its witnesses and otherevidence(which it does not specify)and that the Trial Examiner bedisqualified and another Trial Examiner designatedAfter a carefulexamination of the entire record we are satisfied that these allegations arewithout merit In our opinion there is nothing in the record to suggest thatthe Trial Examiner's conduct of the hearing,his resolutions of credibility,or the inferences he drew were based upon bias or prejudice or that he hadprejudged the case.Rather, we think the Trial Examiner,in accordancewith the Board's Rules and Regulations(Sec. 102 35),attempted to inquirefully into the facts and at the same time limit or exclude"irrelevant orimmaterialorunduly repetitious evidence"which the Respondentcontinually insisted on presenting(See Sec 7(c) of the AdministrativeProcedure Act.) Moreover,we are of the opinion that the Respondent hasfailed to show that the Trial Examiner's rulings on the examination ofwitnesses resulted in prejudice to the Respondent or a denial of dueprocessThe question of whether a recess to the following day should begranted is a matter within the discretion of the Trial Examiner.Havingexamined the entire record in this case we perceive nq abuse of thatdiscretion hereinAccordingly,the Respondent's request that the hearingbe reopened and the Trial Examiner disqualified is denied2The Trial Examiner found that Susan Williams Bergauer shouldreceive backpay from August 13, 1969, to September 1, 1969 (Labor Day)The Respondent excepts,contending there is no evidence to show that shewould have stayed beyond August 20,1969, had she not been terminatedWe find merit in the Respondent's exception.Accordingly,we shall orderbackpay only from August 13, 1969, to August 20, 1969TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F.LIGHTNER,Trial Examiner:This proceeding washeard before me in Carlsbad, New Mexico, on March 25and 26, 1970, on the complaint of General Counsel, asamended, and the answer of The Cavern Supply Company,Inc., herein called the Respondent.'The complaintallegesviolation of Section 8(a)(1) and Section 2(6) and (7) of theLabor Management RelationsAct, 1947,as amended, 61Stat. 136, herein called the Act.2 Briefsfiled by the GeneralCounsel and Respondent have been carefully considered.3Upon the entire record,4 and from my observation of thewitnesses,Imake the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a New Mexico corporation with itsprincipal office and place of business in Carlsbad, NewMexico, where it is engaged in the operation of a facilityand branch office at Carlsbad Caverns National Park,1A charge was filed herein on August 22, and amended on October 2A complaint was issued on October 23, amended on October 29, andfurther amended during the hearing herein All dates are 1969, except thoserelated to the hearing herein2The allegations of a violation of Section 8(a)(3) were dismissed at theoutset of the hearing.3 It cannot be said that Respondent waived oral argument at the end ofthehearingRespondent, in its brief and at the end of the hearing,contends it was precluded from presenting additional witnesses rhismatter is consideredinfra,under Respondent's defense4Both parties have filed motions to correct the transcriptGeneralCounsel'smotion, as modified by Respondent's response thereto, isgrantedRespondent's motion is granted except for the corrections soughton p. 149 and 227 Relative to p. 149, 1 have a clear memory thatRespondent's Counsel incorrectly asserted Jan Andrews, when he meant toassert Susan Williams, relative to the latter's attempt to quit. However, thisisnot an error on the part of the reporter The corrections sought on p. 227are editorializing and do notconstituteerrors by the reporter187 NLRB No. 25 THE CAVERN SUPPLY COMPANYincluding the sale and distribution of food, curios, andrelated products, and the operation of an above groundrestaurant and a below ground lunchroom. During the yearimmediatelypreceding the issuance of the amendedcomplaint, a representative period, Respondent purchased,and had delivered to its place of business, food, curios,restaurant supplies, and other goods and materials with atotal value in excess of $50,000 directly from States of theUnited States other than the State of New Mexico; and,during the same period, Respondent sold and distributedproducts,and providedserviceswith a gross valueexceeding $500,000. The complaint alleges, the answeradmits, and I find Respondent is an employer engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESThe IssuesThe principalissuesraised by the pleadings and litigatedat the hearing are whether the Respondent has engaged inunfair labor practices, in contravention of the provisions ofSection 8(a)(1) of the Act, by: (1) interrogation ofemployees, by named officers and agents, on August 7 and8;or (2) by restraining its employees from circulating apetition and soliciting signatures relative to grievances, bynamed officers and agents, on August 7 and 8; or (3) thetransfer of SusanWilliams5 from the Caverns to thedowntown warehouse, on August 8, by Vice PresidentCrump; or (4) the discharge of Williams by Vice PresidentCrump, on August 13.6Respondent, by way of answer, denies the commission ofany unfair labor practices and asserts thatWilliamsvoluntarily quit her employment.Supervisory PersonnelThe complaint alleges, the answer admits, and I find that:Dick Wilson, president; George Crump, vice president andgeneral manager; Bob Caddell, manager; Bobby E. Lofton,assistantmanager; James "Slim" Jordan, supervisor; andMax "Mike" Smith, supervisor, are, and at all timesmaterial herein were, supervisors within the meaning ofSection 2(11) of the Act, and agents of the Respondent.BackgroundThe facts set forth under this section are undisputed.It is reasonable to infer that Dick Wilson, president, andGeorge Crump, vice president and general manager, areprimarily located at Respondent's principal office andIn addition at p 284, 1 14, the record inaccurately reflects theterminationdate of Andrews as August 6 It is corrected to read August 265Williams has since marriedHer married name is Bergauer Since allofRespondent's records refertoher asWilliams, and to avoid anyconfusion, she is referred to as Williams herein, except in the Remedysection,infra6While numerous Board decisions have found the Charging Party to bea labor organization, that factisof no consequence hereinAccordingly,upon motion of Respondent,at the outsetof thehearing, parVI of thecomplaint allegingthat the Union is a labor organizationwas strickenSimilarly,parXV alleging thatRespondent discouragedmembership in alabor organizationwas strickensince,infact,no labor organizationappears io have been involved inthe eventsherein, priorto the filing of the161warehouse located in downtown Carlsbad. At that locationRespondent also employs a secretary, identified asSchoonover, and, normally two individuals in the ware-house to receive incoming merchandise and to mark thesale price of items such as curios, later placed on sale to thepublic at the Caverns.7Crump asserted that 35 to 37 total employees wereengaged in off-season months, described as Labor Day toMemorialDay, of whom 20 are nonsupervisory. Inaddition, approximately 115 nonsupervisory employees areengaged during the peakseason ofJune, July, and August.These are mostlystudents.Crump related that the National Park Service, a bureauof the Department of Interior of the United StatesGovernment, is responsible for the sale of tickets to thegeneral public, and the conduct of tours of the CarlsbadCaverns, which are located some 30 miles from downtownCarlsbad.Respondent,as a concessionaire, operates a restaurant, agift shop, a nursery for the care of children, and kennelfacilitiesfor the care of pets, all of which are above ground.In addition, there is a lunchroom where both food andmerchandise are sold below ground.The winter schedule of the National Park Serviceprovides four tours per day. This schedule is increased tosix tours per day for approximately 6 weeks preceding June1.During the summer there are 13 tours per day.Employees, all of whom inferentially live in or nearCarlsbad proper, are required to ride a company-providedbus to the worksite.8 The first shift leaves Carlsbad at 5a.m., requires 45 minutes to reach the Caverns, works 8-1/2hours, including one-half hour for lunch, leaves the Cavernsat 2:15 p.m., and arrives back at Carlsbad at 3 p.m. or 10hours after the time of departure. The second shift leavesCarlsbad at 12:30 p.m., arrives atthe Caverns at 1:15 p.m.,works 8-1/2 hours, including a 30-minute lunch period,leaves the Caverns at 9:45 p.m., and arrives in Carlsbad at10:30 p.m. Normallyeach summertimeemployee worksone-half of the summer on one shift and, in midsummer, isthen transferred to the opposite shift .9 Lower eschelonsupervisors, such as Smith, do not change shifts in mid-summer, but continue on the same shift. The students arepaid $1.10 per hour for each hour of actual worktime, 8hours per day. They are not paid portal to portal and theyarenot charged for the transportation furnished byRespondent.SusanWilliams (Bergauer)and Mary Janell Andrews(identified as Jan in the transcript) were both hired in lateMay and initiallyassignedto the first shift. In nudsummer,Williams and inferentially all of the balance of the first shiftchargeCrump describedthewarehouse complementas one full-time year-round employee,one full-time summertimeemployee,and for undefinedpenods a cavern or call-in employee as needed8TheassertionofCrump thatthisarrangementavoidsthecomplicationswhichmight apse if a student woke up late and waspermittedto drive his own car overwinding,possiblywet, mountain roadsat 5 a in , with the consequent increased danger of misfortune resulting iscredited9However, an exception was made in the caseof MaryJanellAndrews,one of the authors of the letter which caused thecontroversyherein, asexplicated, infra 162DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept thesupervisorsand Andrews was transferred to thesecond shift. Crump explained the exception made in thecase of Andrews. Andrews explained that she was veryinterestedand active in the youth work of the First BaptistChurch of Carlsbad and requested that she be allowed tostay on the early shift in order to continue this activity.Crump related that he thought that this was a worthwhilecause andgrounds for granting the request.'0On an unspecified date,it isinferred,Andrews andWilliams discussedthe preparation of a letter setting forthmattersof grievance which they believed were of impor-tance to themselvesand other employees. Each contributedunspecified portions of a letter which was prepared byWilliams'mother on August 6, and signed by both girls. Itwas then discovered that this provided little, and inade-quate, space for additionalsignatures.Thereafter, Williams'mother retyped the letter so that the last paragraphappeared on a secondsheet,thus allowing room foradditional signatures.On this redraft,Williams placedAndrews'name on theleft, according to Williams to reservethe space for Andrews.The following day, August 7, Williams exhibited theletter to anunspecified number of other employees, on thebus, on the way to work, and invited those so disposed tosign the same.She thus obtained the signatures of AndreaAutry," Holly Martin, and Ray Justice. On August 7, allwere employed in the underground lunchroom, exceptMartin who was employed in the ground-level restaurant.After Williams arrived at the Caverns, at approximately1:15 p.m, and before the first shift left, inferentially at 2:15p.m., on August 7, Max "Mike" Smith requested and wasgranted anopportunity to read the letter." Smith assertedthat the letter came to hisattentionby Justice advising himof its existence.13 Smith returned the letter to Williams. Alittle later,Smith advised his immediate supervisor, Jordan,of the existenceof the letter. Smith returned to Williamsand inquired if she would object to his showing the letter toJordan. Williams acceded to this request and gave the letterto Smith. Jordan asserted that he read the letter and, on theassumptionthat it was all right, he advised Caddell of itsexistence,and, pursuant to the instructions of Caddell, tookthe letterup to Caddell's office.While Jordan was still present, Caddell read the letter,called Crump by telephone, and read the letter to him.14Crump related that Wilson came into the office asCaddell was reading the letter to him. Crump had Wilsonget on theextensionto hear the contents of the letter.Immediately thereafter, Crump and Wilson proceeded totheCaves, reviewed the letter, with Caddell, and thendispatched Caddell to bring Williams to the office for aconference.Conferences with the other four signers of theletterwereheld the following day, August 8. Williams'10 I find of no consequence the recitation of Crump that he hadAndrews initiate the request through appropriate channels It is undisputedthat the request was granted11Appearing incorrectly in the record as Autrey. The former MissAutry has since married and is now known as Mrs. Willis12Theinaccuraciesinand unreliability of the testimony of Smith ispartially demonstrated by his inability to relate whether he received theletterfrom Andrews or Williams. It appears undisputed that Andrews' daysoff are Wednesday and Thursday. August 7 was a Thursday. Smith, whoacknowledgedthat he rode the bus, together with from 30 to 40 others whoworked on the first shift, asserted that the letter first came to his attentiontransfer to the warehouse occurred before she was due toreport on August 8. These events are considered in moredetail in the following sections.The letter in question, dated August 6, is addressed toMr. Dick Wilson, at Respondent's downtown office andcontains the following:We, the undersigned, would like to bring to theattention of the management some of the feelings andattitudes of most of your summer employees.First of all, we would like to make it clear that manyof us do need jobs in order to continue our educations,and we appreciate your hiring us. The work itself isinteresting and enjoyable.We have many and variedresponsibilities.We have the heavy responsibility ofmeeting the public and serving them quickly andefficiently.The manner in which we serve them asevidenced through our attitude toward them and ourjob could very well have a direct relationship on howmuch they purchase and the feeling with which theyleave us.We all realize, of course, that these parkvisitors are our means of livelihood, so our service andthe effect of our attitude on them cannot be underesti-mated. Generally speaking, a large majority of youremployees are very dissatisfied with the wages wereceive.This dissatisfaction, in turn has adverselyeffected themorale and general attitude of youremployees.Many of us handle hundreds of dollarseveryday, are responsible for merchandise and itsdisplay not to mention some hard work the girls arerequired to do such as carrying heavy, full trash cans,trays of sandwiches, oranges, scrubbing floors, andcarrying heavy merchandise when an order arrives.Each day ten hours of our time are consumed both atwork and traveling. We feel we should receive somecompensation for the hour and a half we are on the busevery day. If we are paying for the bus fare out of ourearnings, it seems only fair that we know how much weare paying.Many of us would prefer to pay a setamount each week for bus fare rather than receive suchlow wages. Miners, for instance, pay $1.50 to $2.00 perweek for bus service. We also feel that we should receivemore than one five minute break during a day. Eighthours is a long time to be on our feet.We feel, therefore, that we should receive more than$1.10 an hour for the jobs we hold and that any boost inwages will be to your advantage also in the form ofimproved morale and attitude. After all, for this tenhours a day, we bring home only $6.80. Furthermore, ifthe wages were improved, many teens would return thefollowing summers to work, thus saving the time,trouble, and money involved in training. We prefer topay a fair, agreeable price for bus fare and receiveon August 7 "before the late shift came in." Since it is unquestioned thatWilliams was on the second shift, and since Williams took the letter to theCaverns, Smith's recitation is incredible13 Justice related he signed the letter on the bus, about I p in It ispatent that he was on the second shift.Smith was inaccurate in asserting that he, after reading the letter,discussed it with Andrews and Williams He was inaccurate in assertingthat it was Andrews who went to get the letter "at her counter" andbrought it to him to read.14Caddell corroborated this recitation of Jordan THE CAVERN SUPPLY COMPANYhigherwages rather than having it provided at anunknown cost to us. We want and need more than onethree to five minute break each day in order to remainalert and efficient.This letter is not intended to be offensive orthreatening to you; it is simply our means of makingsome of our opinions known to you. Suitable,acceptable solutions could well be advantageous to usall ... .Respectively,InterrogationofWilliams-August 7It is undisputed that Respondent has an office at theground level of the caverns. Williams described the office,where all of the interrogations took place, as beingapproximately 8 by 10 feet. Crump estimated the size of theoffice as approximating 10 by 14 feet. I find it unnecessaryto resolve this conflict, which is not substantial. It isundisputed that Wilson, Crump, and Caddell were presentthroughout the entire period of the discussion of the letter.It is undisputed that Crump did substantially all of thetalking for management, with the possible exception of thearea of wages. While Williams estimated the time involvedin the discussion as approximating 45 minutes to an hour,Crump estimated the total time involved as 20 to 25minutes. In view of the length of time it took on the recordto explain the subject matter covered, the estimate ofWilliams would appear the more accurate.Itappearsundisputed that the duties of the girlsemployed in the underground lunchroom included makingsandwiches and wrapping them, sacking chicken, makingbox lunches, washing the tables, placing merchandise onthecounters,and sellingmerchandise and lunches.Approximately 20 to 25 employees, boys and girls, were soengaged on the second shift.Williams credibly related that Crump had the letter infront of him, and they proceeded to discuss it sentence bysentence.15 Crump objected to the word "most" in the firstsentence.Williams asserted she responded the reason theywere getting signatures on the letter was to determinewhether "most" of the employees felt that way or not.Crump indicated that management was pleased to knowthat the employees appreciated having their jobs, and thatthe employees found the work interesting and enjoyable.Whilemanagement acknowledged the employees hadresponsibilities they did not believe they were great.Williams asserted there was a discussion of employees'pilferage, to which Williams observed that if the employeeswere paid more this condition might abate. Crump advisedthat the girls were not supposed to lift heavy boxes, or trashcans, or carry trays of sandwiches. Relative to the bus,Crump explained the possibility of wrecks, on the mountainroads, at 5 in the morning. Crump asserted that the bus wasa free service to the employees. Williams asserted sheexplained the last two paragraphs as a summary of the firstparagraph, and further explained that the letter was notsupposed to be threatening os offensive. According toWilliams, Crump asserted that Respondent was glad to15Only Crump, according to Williams, asked any questions about theletter163learn of the employees' opinions, but did not agree withthem. Crump advised Williams, in conclusion, that theywere just not seeing eye to eye and there was no purpose infurther talk.Williams returned to her work station, afterrequesting a return of the letter, consideredinfra.Crump asserted that after he and Wilson read the letter,at the cavern office, they decided the best way to getclarificationwould be hold discussions commencing withthe individuals who had signed the letter.16 Crump relatedthat he advised Williams that they were very concernedabout the letter, which was laying on the desk in front ofCrump. He asserted he considered the letter sentence bysentence, depending on the thought involved, offeringexplanations and allowing time forWilliams to askquestions.Crump asserted that he advised Williams that they wouldlike to take the letter item by item, and try to establish anunderstanding as to why things are like they are, and also tobetter understand "yourfeelings."Crump acknowledged that he called attention to thestatement in the letter that "most of our summer employeesare dissatisfied with the jobs." Crump inquired of Williams"Do you really know that most of our employees aredissatisfied?" Crump asserted that, when she responded inthe affirmative, he inquired "Have you individually talkedtomost of our employees in this regard?" Williamsacknowledged that she had not, but she had talked to quitea few. Crump then observed, "Well, then,mostwould beaccurate only after you had a great number of signaturesattached."Williams responded that was why she wanted toobtainmoresignatures.Crump'srecitationas to thediscussion of individual portions of the letter does not varysubstantially from that of Williams. Crump asserted thatthe bulk of the responses by Williams, after his separateexplanations, were mainly confined to a yes, no, or a smile.Crump acknowledged that he did primarily all of thetalking and that the contributions of Wilson and Caddellwere mainly in reference to the matter of wages, whichWilson explained were premised on students' lack ofexperience at the time of employment.Crump described Williams' reaction as a defiant andcloseminded attitude. Crump asserted that it was veryapparent that they were making no progress in respect tocreating a better understanding. The meeting concludedwith Crump suggesting that Williams return to her workstation.Interrogations of Andrews,Justice,Autry, andMartin-August 8It is undisputed that, on August 8, the other signers of theletter,Andrews, Justice, Autry, and Martin, in that order,were each called to Respondent's office at the Caverns andinterrogated by Crump, in the presence of Wilson, Caddell,and Lofton, except Lofton was not present during theinterview with Autry.Andrews credibly related that, at an unspecified time, onthe morning of August 8, Smith advised her that Smith hadbeen called to the surface a few minutes before. According16While thereisa difference of opinion as to the precise time of theinterrogation of Williams,I find the timeof day of noconsequence. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDto Andrews,Smith acted very mad and asserted that he hadbeen accused,by Crump,of being the ringleader of theletter,and that Smith had"gotten mad and quit."Shortlythereafter she was advised,by Caddell,that she was wantedat the upstairs office.Andrews asserted that during the interview the door ofthe office was closed.She described the size of the office asapproximating 6 by 8 feet.She estimated the conversationas extending from between 1 hour and 1-1/2 hours withCrump doing most of the talking,17 but occasionally otherswould add a comment.Andrews related that the opening of the conversationconcerned whether or not her being allowed to stay on theearly shift all summer had been beneficial to herinvolvement in the youth activities of her church. Sheresponded by stating her appreciation. Crump theninquired as to whether Andrews liked her job.Andrewsasserted she responded in the affirmative but "sort ofimplied"the wages were not all that she desired.Crump then inquired if Andrews knew about the letter.Upon her affirmative response,Crump inquired if Andrewshad been the sole composer of it. Andrews responded thatWilliams had helped.Crump inquired as to how much ofthe credit Andrews would take for the preparation of theletter,and she responded probably more than half since ithad been her idea to write it.Itwas after this that Crumpmentioned thatWilliamshad been interrogated theprevious night, that she had been "close-minded andopinionated,"and Crump asked if Andrews would be more"open-minded and less opinionated."She indicated awillingness to try.Crump asserted he was surprised that the complaints hadcome so late in the summer and inquired as to whyWilliams and Andrews had chosen such a late date to writethe letter.Andrews asserted she responded that as thesummer progressed employee dissatisfaction had grown,until they finally decided to write a letter.Near the end of the conference,Andrews mentioned thatshe and Williams were upset that the letter had been takenaway from them before they had obtained additionalsignatures.This aspect is considered,infra.Andrews asserted that at the very last of the confronta-tion she was asked if she wanted to remain an employee.She responded that she did if they were still willing to haveher. Crump responded that they appreciated her attitude.Andrews asserted that she"apologized"because she hadnot understood all of the Company's points of view. Herapology was for her writing and circulating the letter.Andrews, during the conversation,inquired ifWilliams,the prior night,had clarified that it was Williams andAndrews who wrote the letter. Crump responded in theaffirmative.Andrews then asserted that Smith had nothingto do with it.Crump then advised Andrews that Smith hadcalledwhileAndrews was on her way up to the office,advising of his recitation to Andrews relative to theaccusation that he was the "ringleader,"by Crump, andthat he had "quit"had been a "joke."The sentence-by-sentence format followed, during the17Crump's estimate of the length of the conversation with Andrews was1-1/4 to 1-1/2 hoursinterrogation of Williams,was the format followed duringthe interrogation of Andrews and the others.Crump described Andrews' attitude during the interviewas "she seemed very receptive,was willing to take part inthe discussion,to give specific reasons, ideas behind someof the factors set forth in the letter."Illustrative,Crumpasserted that when they reached the matter of bus fareAndrews attributed the idea to her mother.Crump assertedAndrews' willingness to discuss each detail accounted forthe longer period of interview.Crump asserted he advised Andrews that they wereconcerned"over the appearance of the letter"and weretrying to promote understanding between management andthe employees because of it. According to Crump,Andrewsattributed the complaint about carrying heavy objects toWilliams.Justice was employed from July 2 until August 17, in theunderground lunchroom.One day a week he drove a truckbringing supplies from the warehouse to the Caverns.Justiceacknowledged signing the letter,prepared byWilliams, on the bus, on the way to work.The followingday, between 1:15 and 2:00 p.m.,Caddell advised that he,Crump,Wilson, and Lofton wanted to speak to Justice inthe office.He estimated that the conversation extendedfrom between 45 minutes to 1 hour.18Justice asserted that Crump did most of the talking.Crump asked him what his main concern was and his mainobjections. Justice asserted that he responded that the mainthing that bothered him was the wages,that he felt it waslike a police state,that he was uneasy all the time, and thathis supervisors made him feel like he had to do everythingjust right or the cavern would fall in on him.Justiceasserted thatWilson responded that he didn't like the ideaexpressed,thatWilson hated communism and a police statereminded him of communism,and that he didn't wantanything like that to be felt by anyone.Justice asserted that he was asked why he had signed theletter,and related that he responded that he felt it was acivilized and quiet way of bunging to their attention theemployees'opinions of working conditions and whatneeded improvement.Crump explained to Justice thereason for the existing wage scale. Justice indicated, inresponse to an inquiry of Crump, that wages were his maingrievance.Justice asserted that Crump explained that theRespondent could pay 80 cents an hour,but had decided topay $1.10 an hour,even though other park help receivedonly a $1 an hour.Justiceacknowledged that toward the end of theinterrogation he indicated that the meeting had beenbeneficial to his understanding.He related that Crumpasked him if he would tell any employee who inquired as towhat occurred at the meeting,how the Company operated,and why the pay rate had been fixed.Justiceasserted thatCaddelladvised that if theemployees had any complaints they should advise manage-ment,and if management felt the complaint was justifiedthey would try to correct the situation.Crump asserted that the conversation with Justicefollowed the same pattern as his conversation with18Crump's estimate of the length of the conversation was I hour THE CAVERN SUPPLY COMPANYWilliams and Andrews. Crump asserted that Justicementioned that his contribution in the letter was not incomposition "but in the suggestions toward grammar, wordusage,punctuation, and format." Crump asserted thatJustice stated that he had no complaint toward Respon-dent, that his father was in business for himself and Justicehad worked for his father, and as a result understood theproblems of business. Crump asserted that Justice statedthat he appreciated his job and, without being requested todo so, he asked permission to discuss this with his fellowemployees and to relate to them his better understanding ofthe conditions existing.19Crump asserted that his conversation with Autry lastedapproximately 45 minutes and followed the same format ashis conversation with Justice. Crump described as "themost significant difference" were questions from Autryanswered byWilson relative to regulations regardingwages.2oAutry asserted that Jordan asked if she would discuss theletterwith him. She then proceeded into the office whereCaddell, Wilson, and Crump were present.Autry then related: it was Crump who asked Autry ifAutry had read the letter; Crump then advised her that hewished to go over the letter point by point; he went throughthe letter, and gave his explanations, advising her that shewas free to ask questions, which she did. It was Wilson whoanswered the questions relating to wages.Crump asserted that, during the conference with Martin,Martin, without being asked, stated that she had signed theletter only because someone had advised her that theyneeded her help. Crump asserted he then inquired if shehad read the letter before she signed it, and received anaffirmative response. She then volunteered that she had19Crump's assertion that at no time was any letter signer asked why he(or she) signed the letter is not credited.Ialso do not credit Crump's denial that Justice made any reference to apolice state, during the interview of August 8, or his denial that Justiceindicated uneasiness by reason of managements' observation of himworking, or dissatisfaction with wages. I also do not credit Crump'sstatement that Justice aided in the preparation of the letter.20Autry corroborated the recitation of Crump relative to the interviewin which she participated.21Martin corroborated the recitation of Crump, relative to theconversation in which she participated on August 8. It was Caddell who,near the end of the conference, inquired if Martin enjoyed her work.In answer to a request that she state precisely what occurred, Martinasserted:First thing they asked me if I had seen the letter and if-wait aminute. They asked me if I had read a petition or letter and I agreedthat I had. And they asked me, well, did I read the letter. I said yes, Ihad read it once on the way to work. They asked me, "Did you agreewith everything that was said on the letter?" And I said, "well, at firstwhen I read it I was just, because none of the things on that letterreally pertained to me upstairs because everything that was in theletter pertained to everybody downstairs because as a waitress mywages were the same as theirs, $1.10 plus tips, and I guess their gripewas because we got tips and they didn't get tips or something." Theyasked more or less why, what my reasons were for signing the letter. Itold them when Susan asked me and showed me the petition on thebus she more or less was trying to get sympathy-wait a minute, Idon't know how to state it. I just felt sorry for her and I was trying tohelp them. I just signed it because I wanted to help them.Asked to identify who asked herwhyshe signed the letter, Martinidentified Crump as having made the inquiry.Later, after completing her testimony, and after a recess, Martinreturned to the stand and attempted to recant her assertion relative to thisinquiry. Since it is obvious, and undisputed, that Crump made numerousinquiriesof each of the letter signers, there is no reason to doubt that165since learned that she didn't know anything of theconditions in the lunchroom and that the conditions listedwere exaggerated. It is undisputed that Martin worked inthe upstairs restaurant. Crump estimated that his conversa-tion with Martin lasted approximately 20 to 25 minutes.Crump asserted thatMartin stated that she had nocomplaints about her job, that she liked her job, and thatshe expected to remain through Labor Day weekend.21Suppression of August 6 LetterIt is alleged that Respondent restrained employees fromcirculatinga petition and soliciting signatures. Theevidence relative to this matter is next considered.Williams credibly related that near the end of theconference, on August 7, she requested the letter bereturned because other employees wanted to sign it. Crumpadvised her if other employees wanted to sign the letter theycould come to the office. Williams responded that she wascertain they would not come to the office for that purpose.Williams denied having been requested to allow theCompany to keep the letter long enough to make a copy ofit,or stating that she had other copies and that they couldkeep the original.Williams denied advising Smith, afterAugust 7, that the Company had refused to return the letterto her, or that the Company had requested an opportunityto make a copy of the letter, and that she had advised Smiththat she advised Crump to keep the letter as she had plentyof other copies.Williams denied talking to Smith at anytimeafter August 7.22Asked if she requested a return of the letter, during herconversation with Crump and the others, on August 8,Andrews asserted "Toward the last of the conversation, IMartin's initial testimony is more accurate than her recantation. I findaccordingly.22 In view of the events immediately following August 7,as establishedin the record,IfindWilliams'assertion that she did not talk to Smith afterAugust 7 credible.Ialso infer that she did not talk to Smith on August 7after her conference with Crump, et al.Smith asserted that "later the same day,"August 7,he wondered whathad happened to the letter and asked Williams. According to Smith,Williams asserted they would not give the letter back.Smith then stated"so I thought that was sort of rotten really, you know, I didn't think theywould take it up and not give it back to her or anything, but I thought itwas rotten if they did.But anyway, she told me later that they actuallywanted to see the letter and make a copy of it and that they didn't keep itat all."Williams placed the time she was called into the conference,on August7 as approximately 5:45 p.m. Crump placed the time as approximately 3p.m. In either event,it is patent that since Smith returned with the firstshift on the bus he could not have been at the worksite at the conclusion ofthe conference.Smith acknowledged that he rode the bus with the firstshift.In addition, it is undisputed from the testimony of Crump that theletterwas not in fact returned to Williams at any time.Smith's recitation isimplausible,incredible,and patently false.Crump acknowledged that,at the end of the conference, on August 7,Williams requested a return of the letter.Crump asserted that he requestedpermission to keep the letter to make a photocopy of it, before returning it.Crump suggested that,in the meantime,anyone expressing a desire to signanything could sign it at any time in the downtown office or in the Cavernofficeand that Respondent would not restrict anyone from signinganything relating to employee conditions.Crump asserted that Williamsresponded that they could keep the letter because she had numerouscopies.Crump acknowledged no subsequent attempt was made to returnthe letter.Ido not credit this recitation of Crump. In so finding I am notunmindful of stipulations that Wilson and Caddell would corroborate therecitationof Crump. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDmentioned that Susan and I were upset that the letter hadbeen taken away before we got more signatures on it. Mr.Wilson replied at this point that the letter had beenaddressed to him, and so thus it was his property. However,they didn't offer to give them the letter back or anything."Andrews then asserted that "they" (Crump) mentioned thatthere were fallacies on the letter and they felt if the letterwere kept in circulation that it would cause dissention andtrouble, that by taking it out of circulation, and havingcopies available in the office at the cave, and the officedowntown, if anyone wanted to sign the letter they could goto the office and sign it, and the Company could clarify thefallacies and "restate" their point of view.23Transfer of Williams-August 8Crump acknowledged that between 11 and 11:30 a.m., onAugust 8, by telephone, he advised Williams to report to thewarehouse, rather than to take the bus to her usual job.Crump described the reason for the transfer as twofold,"By using astandard of comparison in our discussions withall of the people that we had discussed the letter with wewere convinced that if there was an element that wouldhave been very undesirable, an influence to the people, ofan employee of Cavern Supply Company it would be oneindividual if this element did, in fact, exist." Crump thenmade reference to literature received from the IllinoisManufacturers Association relative to the possibility of acampaign by the Students for a Democratic Society,consideredinfra.While the time of the conference of Crump, Wilson,Caddell, and Lofton with Andrews, on August 8, may havebeen before noon, at the Cavern office, the conferenceswith Justice, Autry, and Martin did not occur until afterthey had reported, for the afternoon shift. Crump's premisethat the transfer in any way resulted from his conversationswith all of the people who had signed the letter is thustransparently false.Crump asserted the normal complement of the ware-house was one full-time year-round employee, one full-timesummertimeemployee, and a call-in employee on an "asneeded" basis. According to Crump, on August 7, the call-in employee advised she was no longer available and thiscreated a shortage. Crump, who acknowledged Respon-dent's suspicion that Williams was involved with SDS, andasserted that was a reason for the transfer of Williams, onAugust 8, also related that he had advised Williams that23Crump acknowledged that mention was made, during the interviewwith Andrews, of his retention of the letter Crump asserted that Andrewsstatedthat it made her "mad" that they had taken the letter and would notreturn itCrump asserted that Wilson, at this point,said, "Well, Jan, it wasaddressed to me and I thought by this that I should be able to read it"According to Crump, Andrews then said they wanted to get it "all fixedup" for Wilson. Crump asserted that he explained to Andrews thatWilliams had requested the return of the letter, the prior day, thatRespondent had requested that they be allowed to keep it and have copiesmade,and that Williams had responded that she had copies and that theycould just keep it.BothWilliamsand Andrews, on rebuttal, denied agreeing that theCompany could keep the letter for the purpose of making copies or for anyother reasonAndrews denied that either Crump or Wilson stated thatWilliams had given them permission to keep the letter. She reiterated thatCrump had stated they intended to keep the letter because of the falsities itcontained,which they knew would cause dissention and trouble On thisthey had to get the souvenir and curio items out quickly andthis required more than the normal staff.Crump acknowledged advising Williams she was trans-ferred because of a vacancy in the warehouse. Williams'hours at the warehouse were 7 a.m. to 4 p.m., withSaturdays and Sundays off.Williams related that, onFriday, August 8, at or about 3:30 p.m., Crump advised herthat she would be working in the warehouse for the rest ofthe summer.24 It is undisputed that Williams did work atthewarehouse on Monday, Tuesday, and Wednesday,August 11, 12, and 13, and was discharged on the latterdate.Crump related that Williams' replacement, Lucy MendezFierro,was hired on August 13. Fierro is listed, onRespondent's list of replacement employees hired in Julyand August, as having been hired on August 13, and asbeing a clerk in the gift shop, evidently employed on a year-round basis as the list shows all terminations to andincluding one on March 4, 1970. While Fierro may haveinitiallyworked in the lunchroom, as asserted by Crump,there is no contention that she, or anyone else, replacedWilliams in the warehouse.25Crump acknowledged that he did not indicate toWilliams, at any time, that she would be retransferred to thecaves if she remained as an employee.The Discharge of Williams-August 13Williams credibly related that, during her discussion withCrump, on August 8, set forth in the preceding subsection,when Crump requested her to work in the warehouse forthe rest of the summer, she advised him that she was goingto quit on August 20 because her boyfriend was coming totown and her mother wanted Williams to help her. Williamsasserted that Crump responded that that would work outbetter for them as they probably wouldn't need her for thewhole summer.26 Williams denied that Crump, on August8, suggested that she reconsider her intention, or that heinquired if she had reconsidered, at a following conversa-tion, on August 13.27On August 13, about 3:30 p.m., Crump called Williamsinto his office. The office secretary, Schoonover, was alsopresent.28Williams credibly related that Crump told herthat he would ask for her termination. She requested anopportunity to wait until the following day in order toadvise him whether or not she wanted to terminate. Crumpresponded they wanted a definite answer then. Whenconflict I credit Williams and Andrews.24The denial of this statement by Crump is not credited. Crumpacknowledged that during this conference, during which there was adiscussion of Williams quitting, consideredinfra,he advised her to reportto the warehouse the following Monday and the successive days thereafter25 1 find it unnecessary to treat with Respondent's assertion that it didtransfer an identified seven employees from the caves for 1, 2, or 3 dayswork in the warehouse, during thesamesummer The question presentedhere is the reason underlying the selection of Williams26Crump's denial of the last statement is not credited.27Crump's assertions that he had made a request for Williams toreconsider, and had made the inquiry on August 13, are not credited28The transcription of the notes allegedly made by Schoonover duringthis conference were rejected by reason of lack of proof of authenticityHowever, Respondent's inability to produce Schoonover, assertedly byreasonofher condition of health, was wholly undocumented, andunimpressive THE CAVERN SUPPLY COMPANY167Williams did not respond, Crump advised her, "Well, this isa mandatorytermination."Crump then advised Williamsthat if congratulations were in order "for causing thedissentionand trouble that we had started that he couldoffer his congratulations because we partially succeeded."Williams responded they were not trying to cause disorderor dissention, but thought the trouble was there and theywanted to tell him about it.29Williams returned to Respondent's office the followingday to obtain her final paycheck.It isundisputed that thepay period ran from Thursday through Wednesday eachweek.Respondent's DefensesInterrogationDuring the hearing, and in its brief, Respondent urgedjustificationof the interrogations on the ground ofwarnings received from Illinois Manufacturers' Associationrelative to SDS demonstrations in the nature of studentsummer "work-ins" (sit-ins).In his opening statement, Respondent's counsel assertedthatWilson and Crump, having been so warned of thepossibility of a campaign to disturb their business, "formedthe opinion" in talking to Williams, on August 7, that theywere experiencing something they had been warned mightoccur. This was their frame of mind when they requestedWilliams to report to the warehouse, on the morning ofAugust 8. Respondent's counsel acknowledged, as didCrump, that this suspected activity was one reason for thetransfer ofWilliams. Respondent's counsel asserted "theend result of the interviews with the other five signersconvinced the Company that this was not an SDSproposition, but rather was a result of a lot of rumors andmisunderstandings and possibly some basic true feelings ofpeople. At that point, their earlier opinion being rather firmpertained to Miss Williams being an SDS agitator, theiropinion did change, although there was suspicion as far asshe herself was concerned, they were convinced by theother people that were involved with this petition that whatthey had had to say that this was not an SDS move on thepart of anybody else, certainly."Crump acknowledged that SDS was not mentioned inany of the interviews with any of the five employees.In his brief,Respondent's counsel asserts:In view of the fact that this Company employed somany students for the vast bulk of its summeremployees, theyhad felt themselvesto be particularlyvulnerable to this threatened SDS "work-in" and aftertalkingwithMissWilliams concerning the subjectmatter of the letter and encountering her defiant andclosed-minded attitude, became rather convinced thatthis letter and her role in connection with it was a partof this threatened SDS "work-in" to cause disruptionand dissension.Even were I to assume the existence of a valid basis forRespondent's conclusion thatWilliams was engaged inactivityon behalf of SDS, a fact completely withoutsubstance on the basis of this record, Congress has not seenfit to exclude members of SDS, or in fact the CommunistParty, from protection of the rights granted employees inSection 7 of the Act.30Respondent's defense relative to SDS is without sub-stance and is neither relevant nor material for the reasonsindicated.In its beef,Respondent contends it was foreclosed fromfully developing its defense, because of the method used bythe Trial Examinerin closingthe hearing. While in its brief,Respondent asserted that it had additional"witnesses," atthe time of the hearing Respondent asserted the onlyremaining witness was President Wilson. Respondent madeno proffer as to what evidence Wilson would present, inaddition to his corroboration of the extensive testimony ofCrump.3iGrounds for DischargeCrump initially asserted that,as a matterof policy,students were considered for employment only "if theywould agree to stay through theentire summerup to LaborDay." An emergency, which Respondent considered a"valid reason," was an exception. Crump also stated thatwhen they indicated a desire to quit early they were askedto"terminate immediately. "Crump acknowledged that, on August 8, when Williamsadvised him that she intended to leave on the 20th he did29Crump's version of the conversation, in support of Respondent'sasserted defense was that all summer employees were hired on the basisthat they would agree to remain until Labor Day, considered further,infraCrump related that he reminded Williams of her commitment when shewas hired,made personally to him, that she would stay through LaborDay He asserted this elicited a response from her that she did not makesuch a promise, that she told him that she would "try." He then inquired ifshe considered this a "valid"reason for leaving early Upon obtaining anaffirmative response,he advised her he did not so consider it I creditWilliams'denial that she had given an unqualified commitmentCrump asserted when a large number of people leave Respondent'semployment just previousto Labor Dayit creates an impossible situationas there is not sufficient time to recruitpeopleAccordingly,when it ismade known to Respondent that an employee does intend to leave earliertheLabor Day weekend, "without any good reason," they are thenrequested to make their termination effective immediately.He asserted thathe so advised Williams on August 13, asking if she understood Heacknowledged that at this time she inquired if she could let him know thefollowing day He requested the answer be given then He acknowledgedthat after a long pause,without her giving an answer, he asserted,"Susan,we have tried to make this voluntary for the reasons explained If you willnot,we have no choice butto makeyour termination mandatoryas of thisdateAt anyrate,we will not needyou any furtherfor the reasonsexplained "Crump assertedthat he then advised Williams that they appreciated thegood job she had done,thatshe was a verygood employee, and that it wasunfortunatethat shewas leavingearly.Crump deniedthat his concernabout SDS had anythingto do with thedischarge30While numerousunions were expelled fromthe CIO,more than 20years ago, as allegedlycommunist dominated,Congresshas neveradoptedlegislationbarring suchorganizations from eligibility for selection asbargaining agentsRespondents' assertionsrelative to the SDS constitute in my view, a redherring, to deliberatelyconfuse rather thanclarifythe issues herein31Crump'sdirect testimony alone covered 120 pages. It is undisputedthatCrump, not Wilson, conductedthe interrogation of the five lettersignersAccordingto therecord, particularlythe testimonyof Crump,Wilson's contributionswere in response to questions relative to wagestructure and the return of the letter The latter being on the request ofWilliams andAndrews 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot ask her to terminate forthwith. Asked if he had notearlier testified that employees who indicated a desire toleave,without goodcause,were requested to terminateimmediately,Crump qualified it with "as soon as thereplacement can be lined up." He acknowledged that he didnot request Williams to resign on August 8.Crump, who asserted that he would not hire a studentwho would not agree to remain through Labor Day, exceptfor something of an emergency nature, acknowledged that,on August 8, when he sought to remind Williams of hercommittment, she responded "I didn't promise. I told youthat I would try." 32Ostensibly in support of its contention that it requiredthose who desired to leave early, without good cause, toterminateforthwith Respondent introduced a list of "Earlyquits and terminations-July - nd August 1969." The listcontains39 names, 2 of whom were terminated ostensiblyfor cause, 23 of whom left without notice, 9 of whom, it maybe inferred, may have left for reasons which Crump mayhave found to constitute good cause, and 5 of whom,includingWilliams, indicated they wanted to leave earlyand were asked to terminate immediately 33Having a list of employees hired in July and August, andhaving asserted employees were terminated when replace-ments wereavailable,Crump was unable to relate theidentity of the replacements of Davis and Skeen. Thereplacementlist is only 28 in number. Crump asserted, "Itwould be hard to specifically say which persons that werehired as replacements filled a particular person's job."Crump thus contradicted his earlier assertion that Fierroreplaced Williams.Iam unable to find from this record any consistentpattern, or any policy known to the employees.Concluding FindingsThere can be no question that the conduct of Williamsand Andrews in preparing, circulating, and obtainingsignatures on the letter of August 6, complaining aboutworking conditions, is protected concerted activity withinthe meaning of Section 7 of the Act.In a determined effort to obfuscate and obliterate the realissues presented, Respondent's brief is addressed,inter aha,to the right of employees to grieve, as contained in Section9(a). For the same purpose, Respondent advances what iscommonly known as the freedom of speech provisioncontained in Section 8(c), which prohibits expressions ofviews which contain threats or promises. Neither sectionhas application to the problem herein.In theBlue Flashcase 34 the Board held that interrogationof an employee as to union membership, activities, and32Accordingly,I credit Williams recitation,as followsQ.Now, when you were hired were you told anything aboutworking for a specified period of time'A Yes,Iwas askedto work until August,untilLabor Day, and Itold them I would try, that I didn't know if I couldAndrews related that pursuant to a similar request she advised "if at allpossible"she would work through Labor Day33The four, who assertedly fit the category of Williams, who were toldto terminate immediately because they indicated a desire to leave early, areDavis, Earnest, LaCfair, and SkeenEarnest,on July 14,wanted to takeoff 2weeks for a vacation with herparents She was advised of a choice,ie , stay on the job or terminate, shedesires is notper seunlawful. The Board, in that case, foundlegitimate reason for inquiry which was conducted withappropriate safeguards. The Board held that the test iswhether,under all the circumstances, interrogationsreasonably tend to restrain and interfere with theemployees in the exercise of rights guaranteed by the Act.In theJohnnie's Poultrycase35 the Board held that thepurpose which the Board and courts have held legitimate(permitting interrogation) are of two types: verification ofthe union's claimed majority status to determine whetherrecognition should be extended, and the investigation offacts concerning issues raised in a complaint where suchinterrogation is necessary in preparing the employer'sdefense for the trial of the case. The Board further stated:In allowing an employer the privilege of ascertainingthe necessary facts from employees in these givencircumstances, the Board and Courts have establishedspecific safeguards designed to minimize the coerciveimpact of such employer interrogation. Thus, theemployermust communicate to the employee thepurpose of the questioning, assure him that no reprisalwilltakeplace,and obtain his participation onvoluntary basis; the questioning must occur in a contextfree from employer hostility to union organization andmust not be itself coercive in nature; and the questionsmust not exceed the necessities of the legitimatepurpose by prying into other union matters, elicitinginformation concerning an employee's subjective stateofmind, or otherwise interfering with the statutoryrights of employees. When an employer transgresses theboundaries of these safeguards he loses the benefits ofthe privilege.It is well settled that the test of interference, restraint, andcoercion under Section 8(a)(1) of the Act does not turn ontheEmployer'smotive or on whether the coercionsucceeded or failed. The test is whether the Employerengaged in conduct which, it may reasonably be said, tendsto interfere with the freeexerciseof employee rights underthe Act.American Freightway Co., Inc.,124 NLRB 146.General Counsel correctly calls attention to the fact thatthis series of interrogations were conducted by the two topofficers of the Company, together with the manager, and inthree instances the assistant manager, of the Cavern, in aprivate office. There can be no question that the purpose ofRespondent, in conducting these interviews, was toascertain the identity of the authors and the views, beliefs,and sympathies of the lettersigners.36Respondent'sconduct must be considered in totality. The purpose of theinterrogation is apparent from Respondent's transfer ofWilliams, to foreclose further action by her.Questioning employees about the preparation, circula-quitCrump acknowledgedthat LaClairwas not asked to terminatewhen shefirst advised that she desired to take a vacation with her parents Rathershe was given the choice of taking the vacation or remaining at work Itwas not until a week later,when she made her choice,that she wasadvisedshe would be terminatedDavis and Skeen gave noticetheywanted to leave early and wereterminated simultaneously,on August7When theygave notice is obscure34Blue FlashExpress,109 NLRB 591asJohnnie'sPoultry Company,146 NLRB 770, 77536Varo, Inc,172 NLRB No 236,enfd. 425F 2d 293 (C A 5) THE CAVERN SUPPLY COMPANYtion, and signing of the letter relating to wages, hours, orworking conditions, in the manner foundsupra,wascoerciveand constituted interference, restraint, andcoercion within the meaning of Section 8(a)(1) of the Act.37I so find.Ihave found,supra,that on August 7, Williams requesteda return of the letter. A similar request was made thefollowing day by Andrews. It is undisputed that the letterwas not returned at any time thereafter. Respondent'seffort to establish that Williams consented to a retention ofthe letter by Respondent has been found incredible 38 I findthe retention of the letter precluded its further circulationamong the employees and this conduct constitutedinterference, restraint, and coercion relative to a concertedactivity in which the employees sought to engage, and suchconduct is violative of the provisions of Section 8(a)(1) ofthe Act.Crump left no doubt that Williams' activity in draftingthe August 6 letter, and obtaining the signatures of Autry,Justice, andMartin thereon, coupled with Respondent'salleged suspicion that this might constitute SDS activity,was Respondent's motivation for selection of Williams fortransfer to the warehouse.39Thus, the motivation for the transfer was unquestionablyto remove Williams from her normal work area, whereRespondent considered her continued presence undesirableby reason of the concertedactivitiesinwhich she wasengaging. It is well established, in Board and courtdecisions, that the existence of a legitimate reason for atransfer does not relieve an employer from a finding ofconduct violative of the Act where there is a mixed motiveincluding conduct proscribed by the Act. Accordingly, forthe reasons stated, I find transfer of Williams constitutedinterference, restraint, and coercion and was violative ofSection 8(a)(1) of the Act.There remains for resolution the question of whether thedischarge ofWilliams, on August 13, was motivated,entirely or in part, by the protected concerted activities ofWilliams.Respondent, through Crump, sought to establish thatWilliams was discharged on August 13, solely because sheindicated that she did not intend to abide by hercommitment and remain through Labor Day, but intendedto leave on August 20. Respondent's contention will notwithstand close scrutiny. Crump would have it believedthat, on August 8, when Williams first advised him of herintention to leave on August 20, he did not request her toresign"forthwith" [in conformity with Respondent's37Duo-BedCorporation,145NLRB 1504,enfd337 F.2d 850 (C A 10),certdenied380 U.S 912,MontgomeryWard & Co, Incorporated, 156NLRB 738ObviouslyifWilliams had agreed,the priorday, to theretention ofthe letterby Crump,there would have been no purpose in Wilson pointingout to Andrews, on August 8, that the letter was addressedto him Crumpacknowledged Wilson so stated.39 Crump's assertion is illuminatingQWould you tell us why youcalled Susan Williamsto report atthe warehouse for processing thatday rather than reportto her usualjob at theCaverns?A Thepurpose wastwo-foldBy using a standard of comparisoninour discussions with all of the people that we had discussed theletterwith we were convinced that if there was an element that wouldbe very undesirable,an influenceto the people,of an employee ofCavern Supply Companyitwould be one individual if this element169alleged policy] rather he asked her to "reconsider becauseof her commitment to the company." Crump acknowledgedthat he hired Fierro, described as Williams' replacement,during the morning hours of August 13. In fact, Crumpasserted that Fierro worked at the Caverns, in thelunchroom, on the second shift on August 13. The secondshift bus left downtown at 12:30 p.m. She was thus in activeemployment prior to the discharge interview involvingWilliams. Crump also related "on the 13 [of August] fromapproximately 3:20 to 3:25 p.m." he called Williams intothe office to ascertain if she had "reconsidered" as he hadrequested her to do on August 8. When Williams requesteduntil the following day to advise him of her decision,Crump advised that he was terminating her.Crump acknowledged advising Williams, at the time ofher discharge, that she had been a very good employee andthat Respondent appreciated the good work she had done.Respondent's assertion that he affordedWilliams anopportunity to "reconsider" must be held to be withoutsubstance when, in fact, her replacement had been hiredprior to Respondent's determining whether she had soreconsidered.Respondent's motive becomes transparentwhen it is noted that Fierro, Williams' replacement,reported for work in the Caverns where Williams hadformerly been employed. Crump acknowledged that henever advised Williams that Respondent was consideringreturning her to her former duties at the Caverns.Accordingly, for reasons set forth, I find Respondent'spurported reason for the discharge ofWilliams ispretextuous and that her discharge, under circumstancesfound herein, constituted interference, restraint, andcoercion, and was violative of Section 8(a)(1) of the Act.40IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and, such of them ashave been found to constitute unfair labor practices, tendto lead to the labor disputes obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged, and isengaging, in certain unfair labor practices, it will bedid, in fact, existQWhat element are you referring to?A I am referring to our having been made aware that we wouldneed to be watchful of any attempt of organizations,especially SDS,within the American industrywithin the summer of1969The alertthat we received through the mail followedvery closelythe pattern,attitude and apparent goal that we were experiencing on the part ofone person at this time The reason for this was supported also byopening that had come in the processing staff in the warehouse in theCarlsbad office(Ihave found,supra,that the transfer did not,as assertedby Crump,follow interviews with the other letter signers )40KPRS Broadcasting Corporation,181NLRB No 66,KDI PrecisionProducts, Inc,176 NLRB No 18,Duo-Bed Corporation, supra, IndianaGear Works,156 NLRB 397 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of theAct.While General Counsel urges the remedy of reinstate-ment, afforded by the Board in many cases, I find thisremedy not appropriate herein as the period of employmentforwhichWilliams was hired has long since passed.However, I will recommend that Respondent make SusanWilliams Bergauer whole for any loss of pay she may havesuffered by the payment to her of the sum she would haveearned, had she continued working in the warehouse fromthe date of her discharge, August 13, 1969, to and includingLabor Day, September 1, 1969,41 less the net earningsduring said period. Interest on backpay shall be computedin the manner set forthin Isis Plumbing & Heating Co.,138NLRB 716.It is also recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate checking of the amounts ofearnings due.In view of the nature of the unfair labor practicescommitted, the commission of like or related unfair laborpractices reasonably may be anticipated. I shall thereforerecommend that Respondent be ordered to cease and desistfrom, in any like or related manner, infringing upon rightsguaranteed its employees by Section 7 of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The evidence adduced herein establishes that SusanWilliams Bergauer was discharged on August 13, 1969, andthat said discharge constituted a violation of Section 8(a)(1)of the Act.3.By engaging interference,restraint, and coercion, tothe extent therein in3.By engaging in interference,restraint,and coercion,to the extent therein found,the Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case, Irecommendthat The Cavern Supply Company, Inc., itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees in the manner violative of theprovisions of Section 8(a)(l) of the Act.(b)Restraining employees circulating a petition orsoliciting signatures thereto, when such petition involvesgrievances regarding wages, hours, and other terms andconditions of employment, in a manner violative of theprovisions of Section 8(a)(1) of the Act.(c)Transferring employees from the Caverns to thedowntown warehouse, or discharging employees, forengaging in protected concerted activities in violation of theprovisions of Section 8(a)(1) of the Act.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to engage in, or refrain from engaging in, any or all ofthe activities specified in Section 7 of the Act, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Make whole Susan Williams Bergauer for any loss ofpay she may have suffered by reason of Respondent'sdischarging her in accordance with the recommendation setforth in The Remedy herein.(b) Preserve and make available to the Board, or itsagents, upon request, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of the Recommended Order herein.(c) Post at its place of business, in Carlsbad, New Mexico,and at the Carlsbad Caverns, copies of the attached noticemarked "Appendix." 42 Copies of said notice to befurnished by the Regional Director for Region 28, afterbeing signed by Respondent's representative, shall beposted by the Respondent and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing each of Respondent's bulletin boards. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 28, inwriting,within 20 days from the receipt of this TrialExaminer's Decision, what steps it has taken to complyherewith.IT IS FURTHER RECOMMENDED that unless Respondentshallwithin 20 days from the receipt of this TrialExaminer'sDecision notify said Regional Director, inwriting, it will comply with the foregoing RecommendedOrder,43 the National Labor Relations Board issue an orderrequiring that Respondent take the action aforesaid.41 In findingthe backpayperiodshould notterminateuntil Septemberit is noted that while Bergauer had indicated an intention to leave onAugust 20,she requested,and was denied anopportunityto make a finaldecision in that regard42 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions, recommendations, and RecommendedOrder hereinshall, asprovidedin Section102.48of the Rules and Regulations, beadopted bythe Boardand becomeits findings, conclusions, and order, andallobjectionsthereto shallbe deemed waivedfor all purposes.In the eventthat the Board'sOrder is enforcedby a Judgment of a UnitedStates CourtofAppeals,thewords in the notice reading"Posted by Order of theNationalLaborRelationsBoard" shall bechanged to read"Postedpursuant to a Judgmentof theUnited StatesCourt of Appeals Enforcingan Order ofthe National LaborRelations Board "43 In the eventthatthis RecommendedOrder is adopted bythe Board,thisprovisionshall be modified to read"Notify saidRegional Director, inwriting,within 10 daysfrom the date of this order, what stepsRespondenthas takento complyherewith " THE CAVERN SUPPLY COMPANY171APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentzation as acondition of employment, as authorized bySection 8(a)(3) of the Act,as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.WE WILL makeSusanWilliamsBergauerwhole forany loss of pay she may havesufferedby reason of ourdischarging her, on August 13, 1969, in violation of theAct.WE WILL NOT interrogate employeesin a mannerviolative of the provisions of Section 8(a)(1) of the Act.WE WILL NOT restrain employees from circulating apetition or soliciting signatures thereto, when suchpetition involves grievances regarding wages, hours, orother terms and conditions of employment, in a mannerviolative of the provisions of Section 8(a)(1) of the Act.WE WILL NOTtransferemployees from the Caverns tothe downtown warehouse, or discharge employees, forengagingin protected concerted activities in violation ofthe provisions of Section 8(a)(1) of the Act.WE WILL NOTin any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to engage in, or refrain from engaging in, anyor all of the activities specified in Section 7 of the Act,except to the extent that such right may be affected byan agreement requiring membership in a labor organi-THE CAVERN SUPPLYCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questionsconcerning this noticeor compliance withits provisions, may be directedto the Board'sOffice, 7011FederalBuilding& U.S. Courthouse, 500 Gold Avenue,S.W. P.O. Box 2146, Albuquerque, New Mexico 87101,Telephone 843-2582.